Letton, J.,
concurring.
I concur in the opinion for the reason that to hold otherwise at this time would be to change the law which has been in force in this state since the case of Chicago, B. & Q. R. Co. v. Hogan, 30 Neb. 686. In that case it appeared that, if that portion of the depot grounds not within the city limits had been fenced, it would have required the construction of cattle-guards and wing-fences across the track. It was stipulated in that case that it would be unsafe to the railroad employees if cattle-guards and fences were erected.. To quote from the opinion: “It is stipulated by the parties that it would be inconvenient and unsafe to employees of the road if cattle-guards and fences were erected there. Such guards within station grounds could not be otherwise than exceedingly dangerous to those whose duty it is to attend to the switching of cars. This work of necessity is done at stations, and freight cars must be coupled and uncoupled by a person standing on the ground. To perform such labor with cattle-guards constructed across the tracks, within station *190grounds, would not only be perilous to tbe life and limb of the employees, but would greatly interfere with the proper discharge of its duties as a carrier.” While Burn-ham is not a passenger station, it is a station for loading and unloading live stock, and much more switching is done there than at many regular stations, and it is the undisputed evidence that the placing of the required cattle-guards would be dangerous to the men employed in the necessary switching operations. If this were a new question, I would be in favor of holding strictly to the letter of the statute and leaving its amendment to the legislature, for a defective law is usually speedily amended if enforced in all its strictness, but, since the law of the Hogan case has been followed, and since this construction is in favor of life and limb, I do not think it well to depart from the established rule.
In my judgment the whole matter of relieving railroad companies from the statutory duty to fence at points outside of towns, cities and villages, where fencing would interfere with the convenience of the public or the proper operation of the railroad with regard to the safety of its employees and the public generally, should be committed by the legislature to the discretion and supervision of the state board of railway commissioners, who are much better fitted to determine the need of such relief than the courts are, and should not be left to be determined by the courts after accidents have happened.